Frank Holt, Justice. Appellant was convicted by a jury of first degree murder, Ark. Stat. Ann. § 41-1502 (Repl. 1977), and sentenced to forty years imprisonment. We find merit in the contention raised by appellant’s appointed counsel and appellant pro se that, on the record here, the court erred in overruling appellant’s motion to suppress as evidence the rifle seized from him upon his warrantless arrest. In December, 1978, Mrs. Martin and her paramour, Arthur Stuckey, were awakened at her house at 2 a.m. by a banging on her door. Someone outside was heard calling appellant’s name, begging him to leave the two alone. (Appellant and Mrs. Martin had previously lived together, and she had a child by him.) A shot was fired through her bedroom window. Stuckey got his rifle and returned the fire. Mrs. Martin attempted to get her children into the kitchen. When her seven year old son broke loose and ran to a window, she followed him there, at which time she saw appellant’s brother in a car and heard him ask appellant to “leave those folks alone.” She then saw appellant standing by a tree in the yard. At that point appellant fired a shot and Mrs. Martin’s son fell fatally wounded. The appellant left and Mrs. Martin and Stuckey then took the children with them to the police station where they reported the shooting. The sheriff, who lived in another town, was called to assist in the investigation. When he arrived he went to the crime scene, and the chief of police, with three other policemen, went to appellant’s nearby residence at approximately 4:10 a.m. As they arrived they met appellant’s brother, who advised them that the door was locked from the inside. They observed appellant through a window in a lighted room, laying on a couch asleep, with the stock of a gun visible underneath the couch. They forced the door open, handcuffed appellant, and effected a warrantless arrest. They seized the gun, which was introduced at trial. A firearms examiner testified that two shells found in the yard of Mrs. Martin’s house were fired from this gun. The court granted appellant’s motion to suppress his statement as being involuntary due to appellant’s intoxication at the time it was made, which was shortly after his arrest. However, the court denied appellant’s motion to suppress the gun, finding the warrantless seizure was incidental to the arrest. The primary issue before us is whether or not the gun was admissible in evidence. The state relies upon Rules of Criminal Procedure, Rule 12.5 (Repl. 1977), as justifying a valid seizure incidental to the warrantless arrest of appellant. See also Rules of Criminal Procedure, Rule 4.1 and 14.3 (Repl. 1977). However, since the trial of this case and the filing of the briefs here, the U.S. Supreme Court has resolved this unsettled issue in Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371 (1980), decided April 15; i.e., ‘whether and under what circumstances an officer may enter a suspect’s home to make a warrantless arrest.’ There the court held that the Fourth Amendment, made applicable to the states through the Fourteenth Amendment, prohibits, absent exigent circumstances, a warrantless, nonconsensual entry into a suspect’s home to make a routine felony arrest even when it is accomplished under statutory authority and with probable cause. In other words, the threshold of one’s home cannot reasonably be crossed without a warrant in the absence of exigent circumstances. Although the defendant must nonetheless stand trial, the exclusionary rule prohibits introduction of any evidence seized pursuant to such an arrest where the validity of the warrantless seizure depends upon a valid arrest. See also State v. Block, 270 Ark. 671, 606 S.W. 2d 362 (1980). Exigent circumstances may exist, for example, in the area of warrantless searches when a suspect is fleeing or likely to flee, when the search is of a movable vehicle, when evidence or contraband is threatened with removal or destruction or when there is a danger of harm to the arresting officers. See Coolidge v. New Hampshire, 403 U.S. 443 (1971); Johnson v. United States, 333 U.S. 10 (1948); and Michigan v. Tyler, 436 U.S. 499 (1979). In Payton, the police, as here, acting under statutory authority and with probable cause, broke into a murder suspect’s home to make a warrantless arrest and then seized a shell casing in plain view. The New York courts held the nonconsensual entry was justified by state statutes; therefore, the evidence seized was admissible. However, as indicated, the U.S. Supreme Court held the evidence inadmissible. Here, appellant, a local residents, was found asleep in his residence, the door locked, approximately two hours after the alleged offense. The trial court, as in Payton, found the evidence admissible based upon it being seized incidental to an arrest. Our Rule 14.3, supra, authorizes an officer, in an emergency situation, to enter and search without a warrant premises or a vehicle when there is probable cause to believe an individual therein is in imminent danger of death or serious bodily harm; or items therein are imminently likely to burn or explode causing death, serious bodily harm or substantial destruction of property; or if objects subject to seizure, if seizure is delayed, will be used to cause death or serious bodily injury, then the officer may enter and conduct a search to prevent death, bodily harm or destruction of property. We hold, in the light of Payton, that sufficient exigent circumstances are not demonstrated on the record presented. Therefore, we remand the cause to the trial court to conduct an evidentiary hearing to determine if exigent circumstances existed. If none existed, then appellant is entitled to a new trial. We have considered other arguments made by appellant’s counsel and appellant pro se and find no merit in them. Remanded. Purtle and Stroud, JJ., dissent.